﻿I bring warm greetings from
the people of Nauru, who join me in congratulating
you, Sir, on your assumption of the presidency of the
fifty-seventh session of the General Assembly, and in
commending the outgoing President for his strong
leadership and guidance throughout the tumultuous
year gone by.
My delegation takes this opportunity to
congratulate Switzerland on becoming a full member
of the United Nations, making it the 190th Member
State in this brotherhood of nations.
Much of the work of the United Nations since the
last session of the General Assembly is reflective of the
state of the world. The events of 11 September 2001
and the ongoing conflicts around the world have
focused the work of this body on security issues, and
that is understandable. The Security Council's adoption
of its resolution 1373 (2001), obligating Member States
to implement anti-terrorism measures, has the full
support of the countries of the Pacific Island Forum, of
which we are a member.
At the international level, my Government is
pleased with the outcome of the first session of the
Assembly of States Parties to the Rome Statute of the
International Criminal Court, which concluded only a
few days ago.
We commend with admiration the United Nations
operation in East Timor for successfully nursing an
occupied territory and its people from despair to
nationhood, with the proclamation of an independent
Democratic Republic of East Timor on 20 May this
year.
The communiqué of the 33rd meeting of the
Pacific Islands Forum, held in Fiji last month, sets out
23

wide-ranging concerns that impact the livelihood and
welfare of the peoples of the Pacific. First and foremost
among those concerns is the environment. The
continued degradation of the Earth's environment
cannot be ignored, in the light of the natural disasters
that are occurring in different parts of the world:
flooding, earthquakes and droughts, to name but a few.
There is enough scientific evidence to show that the
changes in the Earth's environment and climate are
human-induced. The World Summit on Sustainable
Development recently held in Johannesburg was an
earnest attempt by us to remedy the situation.
All of us in the Pacific region were disappointed
by the lack of meaningful targets in the Johannesburg
Plan of Implementation. However, we believe that the
commitments for significant new resources and
partnerships reached at the Summit will go a long way
in helping to accelerate implementation of sustainable
development.
Nauru is very pleased by the assured entry into
force of the Kyoto Protocol, thanks to the commitments
made by India, Canada, Russia and China to ratify that
instrument. But that is only the first step in what has to
be a universal campaign to address climate change. We
would therefore join the call for the United States and
Australia to see their way clear, in the not-too-distant
future, to ratifying the Protocol.
Another issue of special importance to Nauru is
the health of our ocean. We are the custodians of the
largest ocean, rich in natural marine resources and
minerals. The ocean also frames our cultures and is the
source of our future well-being. This is particularly
true in the case of Nauru, which has a land area of only
10 square miles and an ocean area of at least 120,000
square miles. We use the ocean to provide desalinated
water, and earn a substantial amount of our income
from fishing license fees. For the sake of our future,
the international users of our ocean space must work
with us to conserve the ocean's natural resources
against unsustainable use; protect its biodiversity from
pollution, including through the shipment of toxic
materials; and ensure that island countries benefit
equitably from the trade in the ocean's natural
resources, living or non-living.
Just as the economies and the environment of
Pacific Islanders are vulnerable to external forces, so is
the security of our peoples and Governments. Our
region, the world's very first nuclear-free zone, has a
long history of supporting disarmament and the non-
proliferation of nuclear weapons, born of the region's
harsh experience with nuclear testing by colonial
powers.
I joined other Pacific Leaders last month in
expressing concern on the trans-shipment of nuclear
waste through our waters. My delegation welcomes the
initiative by Mongolia to institutionalize its territory as
a nuclear weapon-free zone and will support United
Nations action towards the realization of this goal.
On the domestic front, the potential fallout on our
economy of the OECD initiative on harmful tax
competition is worrisome, to say the least. While my
Government reaffirms the sovereign right of nations to
establish domestic tax regimes of their own design and
choosing, we have expressed our strong commitment to
developing a cooperative framework within which
countries can work together to address transparency,
capacity building and information exchange in relation
to tax matters.
We remain of the view that the only place where
money-laundering can be controlled effectively is at
the source. While Nauru has done all it can to date to
ensure that its legal and administrative system is
sufficient to prevent such activities, we appear to
remain the subject of adverse criticism from the
Financial Action Task Force on Money-Laundering
(FATF). Nauru was disappointed not to have graduated
out of the special, non-cooperating countries list. We
will, nonetheless, continue to work on satisfying the
key players in FATF on this issue.
Two most pressing issues facing my Government
in a “post-phosphate” future are energy and the supply
of fresh water, as both have direct impacts on the
standard of living of the community. Nauru is
dependent on the import of fossil fuel for its entire
energy requirement, including for the desalination of
seawater to complement catchments of rainwater.
Before I conclude, Mr. President, I wish to
reiterate Nauru's support for the reform of the United
Nations Security Council, and to support calls for this
issue to continue to receive top priority. In terms of the
United Nations itself, the ongoing administrative and
budgetary reforms by the Secretary-General are
welcome, but much more certainly needs to be done.
24

Nauru is disappointed to see that contributions to
the Global Health Fund are only trickling in, contrary
to our enthusiastic undertaking at the Special Session
last year. Consequently HIV/AIDS, malaria and
tuberculosis continue unabated in their destruction of
communities and continue to rob the manpower of
affected nations. Nauru pledged to contribute $1 per
head of its population to the Fund, and I am pleased to
announce that this pledge has been honoured. I again
call on all Member States, rich and poor, to contribute.
Finally, Mr. President, in the past two years the
Millennium Summit and the Monterrey and
Johannesburg Summits have illustrated the United
Nations' increasing role as a forum for building
consensus. Indeed, the last twelve months have been
trying times in our efforts to build consensus on
development and to maintain international peace and
security. The challenge facing us in this area is not so
much one of building consensus, because we all know
what needs to be done, but rather one of
implementation. Achieving our lofty goals requires
action and cooperation at all levels, from local to
global. Mr. President, we look to you for leadership in
this decisive period and offer our steadfast support.
Finally, 11 September 2001 seems to be a way of
life for some people. It is now etched into history and
what a pity. The perpetrators cannot be proud of what
happened, and we should not allow them or encourage
them to proceed on their merry way. We must pursue
the alternatives we have, as they can be a great legacy
for our children. We the small nations have faith in the
United Nations. We the small nations have hope in the
United Nations. Let us embrace love in its entirety, for
love is a beautiful way of living. Thank you. God bless
the United Nations.















